                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                              :
                                             :
                       Plaintiff,            :
 -vs-                                        :   CIVIL ACTION NO. 2:19-cv-05030-JDW
                                             :
 THE MIDDLE EAST FORUM,                      :
 DANIEL PIPES (individually),                :
 GREGG ROMAN (individually), and             :
 MATTHEW BENNETT (individually)              :
                                             :
                       Defendants.           :

                                           ORDER

        AND NOW, this ___ day of June, 2020, upon consideration of Defendant The Middle

East Forum’s Motion for Entry of a Confidentiality Order made pursuant to Rule 26 of the

Federal Rules of Civil Procedure, and any response thereto, is hereby ORDERED that the

Motion is GRANTED and the proposed Confidentiality Order shall be entered as an Order of

this Court.



                                           BY THE COURT
